Citation Nr: 0406881	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  98-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for neuropathy of 
the left saphenous nerve, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
multiple scars of the left knee and groin.

3.  Entitlement to an increased evaluation for an arterial 
graft of the left popliteal area, currently evaluated as 10 
percent disabling.

4.  Entitlement to an evaluation in excess of 30 percent 
prior to May 3, 1999, and to an evaluation in excess of 60 
percent thereafter, for residuals of trauma to the left knee.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active service from July 1966 to 
July 1969.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In a June 1997 rating decision, the 
RO granted an increased evaluation (from 20 percent to 30 
percent) for a service-connected left knee disability.  The 
RO also denied an evaluation in excess of 10 percent for 
neuropathy of the left saphenous nerve, and denied claims for 
compensable evaluations for scars, left groin and left knee, 
and for residuals of a service-connected arterial graft of 
the left popliteal area.  

By a rating decision issued in January 1998, a 10 percent 
evaluation for the service-connected arterial graft of the 
left popliteal area was granted.  In a June 1999 rating 
decision, the evaluation for the service-connected left knee 
disability was increased to 60 percent, effective May 3, 
1999.  In a September 2000 decision, the Board granted a 
separate, 10 percent evaluation for limitation of flexion of 
the left knee prior to May 3, 1999, but denied each of the 
other claims.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court or CAVC).  In April 2002, the parties submitted a Joint 
Motion to Remand and to Stay Proceedings.  The Court granted 
that motion in an April 2002 Order.  The Board Remanded the 
claims by a decision issued in June 2003.  The claims now 
have been returned to the Board for further review.

During the pendency of this appeal, the veteran submitted a 
claim of entitlement to a total disability evaluation based 
on individual unemployability (TDIU).  That claim was denied 
by a rating decision issued in July 2003.  The record before 
the Board does not reflect that the veteran has expressed 
disagreement with that denial.  No claim regarding TDIU is 
before the Board for appellate review at this time.

In argument submitted to the Board in August 2002 and in 
January 2004 and to the RO in December 2003, the veteran's 
representative contended that the veteran has effectively 
lost the use of his left foot and is entitled to special 
monthly compensation (SMC) under 38 U.S.C.A. § 1114(k).  This 
claim is REFERRED to the RO for further action as necessary.

The veteran requested a Travel Board hearing, and the 
requested hearing was conducted by the undersigned Veterans 
Law Judge in June 2000.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claims 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The veteran's service-connected neuropathy of the left 
saphenous nerve is manifested by decreased cutaneous 
sensation and subjective complaints of numbness distal to the 
knee medially to the dorsum of the foot, but is not 
manifested by neuralgia, impaired motor function, or 
paralysis.

3.  A left medial knee scar is occasionally unstable with 
open areas; there is no pain on objective examination of the 
left knee scar or the left groin scar. 

4.  The veteran's service-connected arterial graft of the 
left popliteal area is manifested by tenderness on palpation 
and subjective complaints of swelling without other 
symptomatology.

5.  Prior to May 3, 1999, the veteran's service-connected 
left knee disability was manifested by traumatic arthritis 
with marked degenerative changes, antalgic gait, pain, 
stiffness, crepitus, recurrent subluxation, limitation of 
flexion approximating 45 degrees during flare-ups, limitation 
of extension to five degrees, and slight laxity, but the 
veteran continued full-time employment.

6.  From May 3, 1999, the disability due to residuals of 
trauma to the left knee has been manifested by severe 
degenerative joint changes with obliteration of joint spaces, 
limitation of extension to 15 degrees and limitation of 
flexion to 30 degrees, falls, inability to walk more than 
short distances, and inability to climb stairs; the veteran 
uses a cane, and weight-bearing on the left leg is painful; 
the veteran performs sedentary work at least 30 hours per 
week.

7.  The veteran has not provided evidence to substantiate 
contentions that his current employment is marginal or that 
his left knee disability has had a greater impact on his 
employment during any period than reflected by the scheduler 
evaluation assigned for that disability for the period; he 
has not had repeated hospitalizations.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected neuropathy of the left saphenous nerve 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.124, Diagnostic Code 8527 
(2003).

2.  The criteria for a compensable, 10 percent evaluation 
under Diagnostic Code 7803 for a service-connected scar of 
the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Code 7803 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (as in effect prior to August 30, 2002).

3.  The criteria for a compensable evaluation for a service-
connected scar of the left groin have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.118, Diagnostic Code 7803 (2003); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as in effect prior to August 
30, 2002).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected arterial graft of the left popliteal 
area have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.118, 7199-7804 (2003); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to August 30, 2002).

5.  The criteria for a separate 10 percent evaluation, but no 
more, for limitation of flexion due to arthritis, in addition 
to the current 30 percent evaluation for impairment of the 
knee under Diagnostic Code 5257, prior to May 3, 1999, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2003).

6.  The criteria for an evaluation in excess of 60 percent 
from May 3, 1999, for residuals of trauma to the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an informal claim submitted on January 24, 1997, the 
veteran sought increased evaluations for each of his service-
connected disabilities.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.    38 C.F.R. § 4.7.

In November 2000, over three years after the veteran 
submitted the January 1997 claim underlying this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted and signed into 
law.  This law redefined the obligations of VA with respect 
to the duty to assist, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  VA also has a duty to assist the veteran in 
obtaining the evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA also 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  However, as noted in this case, the initial 
actions of the agency of original jurisdiction had been 
issued prior to enactment of the VCAA, and the veteran 
perfected appeal of his claims prior to enactment of the VCAA 
as well.  In fact, the Board's September 2000 decision was 
issued more than two months prior to enactment of the VCAA.

As part of the veteran's appeal to the CAVC, VA and the 
veteran entered into a joint motion that, in pertinent part, 
directed VA to readjudicate the veteran's claim in light of 
the VCAA.  The Board issued a REMAND which referenced the 
VCAA and its provisions.  The RO issued a June 2003 letter 
which advised the veteran that he should submit or identify 
"any evidence" he wished to have considered with respect to 
his appealed claims.  In a July 2003 rating decision, the RO 
specifically informed the veteran of the enactment of the 
VCAA and advised the veteran of the general provisions of 
that act.  In October 2003, the RO supplied a supplemental 
statement of the case (SSOC) which provided the full text of 
38 C.F.R. § 3.159, as revised to reflect the VCAA, including 
provisions regarding assistance in developing claims, the 
veteran's responsibility, and VA's duty to notify.  These 
communications clearly advised the veteran of the VCAA and of 
VA's duties under the provisions of that recently-enacted 
law.

In addition, the October 2003 SSOC included specific notice 
to the veteran of enactment of the VCAA and the revised 
provisions of Diagnostic Codes 7803, 7804, and 7805.  The 
SSOC also set forth the specific criteria for an 
extraschedular evaluation and an analysis of the evidence in 
relationship to those criteria, discussing why the criteria 
for referral for consideration of an extraschedular 
evaluation were not met in the veteran's case.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, a June 2003 letter to the veteran 
specifically advised him that he should tell VA if 
"there is any additional evidence which you wish to 
have considered as part of your appeal."  Moreover, the 
complete text of 38 C.F.R. § 3.159, including 
§ 3.159(b)(1), was provided to the veteran in the 
October 2003 SSOC.  It appears to the Board that these 
communications addressed the "fourth element."  

In any event, the record clearly reflects that the 
appellant, during the course of the seven years since he 
submitted his claim, has been fully notified of the need 
to identify or submit to VA any evidence pertaining to 
his claim.  In particular, the Joint Motion of the 
parties, the Board's Remand, the arguments presented by 
the veteran's attorney, and the October 2003 SSOC, all 
discussed and addressed evidence which was not of record 
which might be relevant to the claim.  Each of these 
communications reflected that identification of evidence 
was the responsibility of the veteran, and each of these 
communications described evidence the veteran could 
submit.  

Even more specifically, in the July 2003 rating 
decision, the veteran was informed that he had not 
replied to a June 2003 letter which advised him of the 
opportunity to submit or identify evidence.  He was 
advised that he had not submitted evidence that his 
employment was marginal, and was provided with the 
definition of marginal employment, including the 
established poverty threshold.  The veteran was also 
advised that he had not identified or submitted clinical 
records from any private medical provider.  The SSOC 
advised the veteran that he had not submitted or 
identified evidence to support his contentions as to 
workdays lost due to his service-connected left knee 
disability or loss of employment opportunities due to 
left knee disability.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, the Board concludes that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The VCAA provides that the duty to assist includes a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  In this case, in addition to 
VA examinations conducted prior to the September 2000 Board 
decision, the veteran was afforded VA examination in August 
2003 following the Remand of the claims.  In addition, VA 
outpatient clinical records were obtained.  The veteran was 
requested to identify his private clinical providers, but did 
not respond to any of the communications affording him the 
opportunity to submit private evidence or any of the 
communications reminding him that he had not submitted such 
evidence.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Adjudication of the claim 
may proceed, consistent with the VCAA.  A remand for further 
action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran in this case.  To the 
extent that any provision of the VCAA or other applicable 
statute may be interpreted as requiring any additional 
action, any failure to perform some additional action be 
harmless error, and does not prejudice the veteran.

1.  Increased evaluation for neuropathy of the saphenous 
nerve

Historically, by a rating decision issued in February 1970, 
the veteran was awarded service connection for neuropathy of 
the left saphenous nerve.  A 10 percent evaluation was 
granted, under Diagnostic Code (DC) 8726, effective in July 
1969.  That 10 percent evaluation remained unchanged from 
1969 until the veteran submitted the January 1997 claim 
underlying this appeal.  

On VA examination in April 1997, the veteran reported that 
his left medial lower leg remained without feeling from below 
the knee to the ankle.  There was paresthesia related to left 
lower extremity.  An area of decreased pain, temperature, and 
tactile sensation was 2.5 inches in width and 10 inches long, 
medial to the shin on the medial lower leg.  Knee jerk and 
ankle jerk functions of the left leg were brisk and equal.  
There was no motor function involvement or reflex 
involvement.  There were cutaneous sensation changes.  The 
examiner concluded that there was anesthesia at the left 
medial leg because of saphenous neuropathy.  

On VA examination conducted in May 1999, the veteran reported 
no change in his left lower leg sensation or temperature.  
The veteran's testimony at his October 1999 personal hearing 
and at his June 2000 Travel Board hearing was consistent with 
this report.

At the time of an August 2003 VA examination, the veteran 
reported left lower extremity numbness distal to the knee and 
toward the foot.  He reported that he cut himself in this 
area when he bumped into things.  The sensation of light 
touch was decreased in the left lower extremity distal to the 
knee medially and to the dorsum of the left foot.

VA outpatient clinical records dated from July 1999 to July 
2000 are devoid of evidence of complaints or treatment 
related to left saphenous nerve neuropathy.  The May 2000 
clinical record reflects that that the veteran was being 
followed privately; no additional VA clinical notes are 
available.

The veteran's disability from left leg neuropathy is 
evaluated under 38 C.F.R. § 4.124a, DC 8527.  Under Code 
8527, paralysis of the internal saphenous nerve is rated 
noncompensable when mild to moderate, and 10 percent when 
severe to complete.  As 10 percent is the maximum schedular 
evaluation available under DC 8527, and a 10 percent 
evaluation has already been assigned for the veteran's left 
saphenous nerve disability, it is clear that no higher 
evaluation may be granted on a schedular basis.  The 
veteran's current 10 percent evaluation has been in effect 
for more than 20 years and is protected.  38 C.F.R. § 
3.951(b).

The Board has considered whether an evaluation in excess of 
10 percent is available under any other diagnostic code or 
regulatory provision.  DC 8726, under which the veteran's 
initial disability evaluation was awarded, has been amended 
since the veteran's disability was initially evaluated and 
now provides the criteria for evaluating neuralgia of the 
anterior crural nerves.  The criteria for evaluating 
disability due to anterior crural nerve injury are based on 
evaluation of the quadriceps extensor muscles.  Since there 
is no medical evidence that the veteran's quadriceps 
extensors are affected, nor is there, in fact, evidence that 
any muscle in the left leg is affected by the left saphenous 
neuropathy, it does not appear that evaluation under DC 8726 
is appropriate.  In any event, there is no evidence that 
would result in a more favorable determination for the 
veteran under DC 8726.

The Board is unaware of any other diagnostic code or 
criterion that might be applicable to provide an evaluation 
in excess of 10 percent for the veteran's left saphenous 
neuropathy.  Based on the current evidence, the veteran does 
not meet any criterion for a compensable evaluation for left 
saphenous nerve neuropathy in the case of this protected 
rating.  As such, it would be unreasonable to find that the 
evidence was in equipoise to warrant a favorable decision.  
The provision of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt inapplicable.  The preponderance of the evidence of 
record is against the veteran's claim that his left saphenous 
nerve neuropathy has increased in severity and warrants an 
evaluation in excess of 10 percent.  Consequently, the claim 
for increase must be denied.

2.  Increased (compensable) evaluation for scars 

The veteran was awarded service connection for scars, 
multiple, left knee and groin, in February 1970.  A 
noncompensable evaluation was assigned under DC 7805, 
effective in July 1969.  That evaluation remained in effect 
at the time the veteran submitted the January 1997 claim for 
a compensable evaluation that underlies this appeal.

On VA examination in April 1997, the veteran reported no 
significant symptoms associated with left knee scars, but 
reported occasional episodes of sharp pain at the operative 
scar on the left groin.  An operative scar of 2.5 inches in 
length was seen below the left inguinal ligament at the 
femoral triangle.  Another operative scar was present at the 
medial left knee, 8.5 centimeters in length.  There was no 
keloid formation, adhesion, herniation, inflammation, 
swelling, depression, or ulceration at either scar.  Both 
scars were nontender and not cosmetically significant.

There are no clinical records associated with the claims file 
which reflect that the veteran sought medical treatment at 
any time during the pendency of this claim for symptoms or 
disability associated with scars on the groin or left leg.  
The veteran testified, both at his October 1999 personal 
hearing and at his June 2000 Travel Board hearing, that he 
had not sought post-service medical treatment for scars.  

At his October 1999 hearing, the veteran testified that he 
had pain and swelling at the site of the arterial graft, but 
he did not describe specific symptoms he attributed to the 
surgical scars of the knee or groin.  At his Board hearing, 
in contrast, the veteran testified that the arterial graft 
and scars on the groin and knee were tender.  VA outpatient 
treatment records dated in 1999 and 2000 are devoid of 
evidence of complaints of scar pain or treatment of either 
scar.

At the time of an August 2003 VA examination, the veteran 
reported that there was itching along the left knee and left 
groin scars.  He reported that there were open areas on the 
left knee scar at times.  He also reported discomfort when 
clothing rubbed over the scars.  The examiner described a 
proximal (groin) left lower extremity scar 5 centimeters in 
length, superficial, non-adherent, non-tender, and intact.  A 
scar across the medial left knee was linear, non-tender, and 
non-adherent, with an intact with a 5-millimeter area of scab 
formation centrally.  The scars were not elevated or 
depressed and did not affect motion of the hip or knee 
joints.  In the opinion of the examiner, the veteran's left 
saphenous neuropathy, scars and status post left popliteal 
artery repair did not impair his employability.  

The regulation that provides criteria for evaluation of 
scars, 38 C.F.R. § 4.118, was revised, effective on August 
30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied, although a revised regulation may not be 
applied prior to the effective date of the revision.  
38 U.S.C.A. § 5110; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under 38 C.F.R. § 4.118, both prior to and following the 
rating code revision, scars of the head, face, or neck, and 
scars due to burns, are rated under codes 7800 to 7802, and 
those DCs are not applicable to this claim.  Under DC 7803, 
as in effect prior to August 30, 2002 (old criteria), 
superficial scars, poorly nourished and with repeated 
ulceration, warranted a 10 percent rating.  From August 30, 
2002, DC 7803 provides a 10 percent evaluation for unstable 
superficial scars.  Prior to August 30, 2002, DC 7804 
provided a 10 percent evaluation for scars that were tender 
and painful on examination.  From August 2002, DC 7804 
provides a 10 percent evaluation for superficial scars that 
are painful on examination.  

Scars may also be evaluated for limitation of function of the 
part affected.  38 C.F.R. § 4.118, DC 7805 (prior to August 
30, 2002, and from August 30, 2002).  Under the old criteria, 
DC 7806 provided that eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warranted a 10 percent evaluation.  From August 30, 2002, DC 
7806 provides a noncompensable rating for dermatitis or 
eczema over less than 5 percent of the entire body or less 
than 5 percent of the exposed area if no more than topical 
therapy has been required during the past 12-month period.  A 
10 percent rating requires dermatitis or eczema involving at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Notes pertaining to the revised 
regulations define an unstable scar as one where, for any 
reason, there is frequent loss of skin covering over the 
scar. 

The veteran's left knee and groin scars are currently 
evaluated under DC 7805 on the basis of limitation of 
function.  There is no evidence that either the service-
connected left groin scar or the service-connected left knee 
scar results in limitation of function of the groin, left 
knee, or left leg in any way.  Thus, a compensable evaluation 
is not warranted for either scar or for both scars, under 
either the old version or the new version of DC 7805.

The Board has therefore considered whether a compensable 
evaluation may be available under any other criterion or 
criteria provided for evaluation of scars or whether more 
than one compensable evaluation may be assigned for 
disability due to left knee and groin scars.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (if none of the 
symptomatology meeting the criteria for an evaluation under 
one diagnosis is duplicative of or overlapping with 
symptomatology which may be evaluated under a different 
diagnostic code, and each of the manifestations of disability 
is separate and distinct in nature, evaluation under each 
applicable diagnostic code is warranted).

As discussed, DC 7803, as in effect when the veteran 
submitted his claim, provides a 10 percent rating for scars 
that are "superficial, poorly nourished, with repeated 
ulceration."  In this case, the veteran has reported that 
there have been open areas on the scar on his knee "at 
times."  On one examination, the VA examination conducted in 
2003, a small scab was noted.  Resolving doubt in the 
veteran's favor, given the veteran's report that this was not 
the first time that the scar on his knee developed an open 
area which scabbed over, the Board finds that the evidence 
approximates a 10 percent evaluation on the basis of repeated 
ulceration.  This is the maximum schedular evaluation 
available, under either the old or the new criteria, for DC 
7803.  It is unclear whether the veteran has "frequent" 
loss of the skin covering at the left knee scar site.  As 
"frequent" and "recurrent" do not describe an identical 
rate of incident of occurrence of loss of skin covering, it 
appears that the prior version of the regulation is more 
favorable to the veteran.

The veteran has reported discomfort, itching, and occasional 
sharp pain at the site of each of the scars.  The Board notes 
the argument of the veteran's representative that the 
veteran's complaints of pain at the scar sites must be 
considered credible.  The Board agrees that the veteran's 
report of symptoms at the scar sites is credible.  However, 
the veteran's complaints of occasional sharp pain at the scar 
sites does not warrant a compensable evaluation under either 
the new criteria or the old criteria for DC 7804.  Under the 
old version, DC 7804 provided a 10 percent rating for scars 
that were tender and painful on objective demonstration.  The 
reports of examinations conducted since the veteran submitted 
the claim underlying this appeal reflect that the veteran's 
scar has not been objectively tender or painful on any of the 
examinations.  

Although the veteran's complaint that he has occasional sharp 
pain or discomfort at the scar sites is credible, that 
symptomatology does not satisfy the criteria for a 
compensable evaluation under the old version of the 
regulation, and does not satisfy the criterion for a 
compensable evaluation under the revised regulation.  Both 
the old and the new versions of the DC 7804 require that the 
pain symptomatology at a scar site be manifested "on 
objective examination."  The preponderance of the evidence 
establishes that the veteran does not have scar 
symptomatology on objective examination.  Therefore, the 
veteran is not entitled to a compensable evaluation under DC 
7804.

Moreover, as discussed in greater detail below, the veteran's 
complaints of tenderness and soreness at the site of the 
popliteal graft are the basis of the 10 percent evaluation 
for that disability.  Since the tenderness and soreness at 
that graft site have been evaluated as part of the disability 
due to that graft, that same symptomatology cannot serve as 
the basis for a compensable evaluation for the left knee 
surgical scar, absent medical evidence of pain on examination 
specifically at the scar, in contrast to pain at the site of 
the popliteal artery graft as a whole.  
38 C.F.R. § 4.14.  The record is devoid of such evidence.

The veteran's representative also argues that the veteran is 
entitled to a compensable evaluation based on itching at the 
scar site.  A 10 percent evaluation is warranted for eczema 
with exfoliation, exudation, or itching if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, DC 
7806 (as in effect prior to August 30, 2002).  Neither scar 
is on an exposed area of the body.  Neither scar is 
extensive, even considered together, since the total length 
of the scars together is less than 20 centimeters, or less 
than six inches.  

Assuming the credibility of the veteran's report of itching 
and discomfort, the veteran is not entitled to a compensable 
evaluation under the prior version of DC 7806.  The new 
version of DC 7806 is less favorable to the veteran, since 
the area of the veteran's body affected by the scars is 
considerably less than five percent of his body's surface 
area, the minimum affected amount that will allow a 
compensable evaluation under the revised regulation.  The 
evidence is not in equipoise to warrant a compensable 
evaluation under DC 7806, and the provision of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt is not applicable.


3.  Increased evaluation for left popliteal arterial graft

The veteran was granted service connection in February 1970 
for residuals of an arterial graft of the left popliteal 
area.  A noncompensable evaluation was granted, under DC 
7199, effective from July 1969.  That evaluation was in 
effect, unchanged, when the veteran submitted a January 1997 
informal claim for an increased evaluation for this 
disability.

On VA examination in April 1997, the peripheral pulses were 
adequate in the lower leg.  The left femoral arteries were 4+ 
and left popliteal arteries were 2+.  The left dorsalis and 
pedis arteries had 1+ pulsation.  The skin appearance was 
normal, without ischemic changes.  Skin temperature was warm 
to touch.  The examiner concluded that the veteran's 
popliteal artery injury, status post arterial graft, had 
restoration of good peripheral circulation.

VA outpatient treatment records dated in July 1997 show that 
the left popliteal area was tender to palpation.  Following 
the RO's review of this clinical evidence, the veteran was 
advised in January 1998 of a December 1997 rating decision 
granting an increased (compensable) evaluation of 10 percent, 
effective January 24, 1997, the date of the veteran's 
informal claim for a compensable rating.

VA clinical records from February 1998 to May 1998 reflect 
that the veteran complained of edema, numbness, and tingling 
in the left leg.  Hypertension and new onset diabetes 
mellitus were diagnosed.

On VA examination in May 1999, the veteran reported no 
changes in temperature, and stated he continued to have loss 
of sensation in the lower left leg.

At an RO hearing in October 1999, the veteran testified that 
the soft tissues around his vein graft site were very sore, 
with some swelling, and he provided essentially the same 
testimony at his June 2000 Travel Board hearing.  

No additional or different symptomatology was noted on VA 
examination conducted in August 2003. 

The veteran's left popliteal graft disability is currently 
evaluated under 38 C.F.R. § 4.118, DC 7804, and 38 C.F.R. § 
4.104, DC 7199.  The criteria in DC 7804, as discussed, 
provide that superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent evaluation.  The 
popliteal artery graft is also evaluated by analogy to 
diseases of the arteries and veins.  38 C.F.R. § 4.104, DCs 
7101-7123, 7199.

The medical evidence confirms tenderness in the popliteal 
area.  This symptom has been attributed to the popliteal 
graft, and a 10 percent evaluation has been granted on that 
basis.  DCs 7804-7199.  Because a 10 percent evaluation is 
the maximum schedular evaluation under DC 7804, an increased 
evaluation cannot be granted under DC 7804.  The Board has, 
therefore, considered whether the veteran meets the criteria 
for an evaluation in excess of 10 percent under any of the 
diagnostic codes pertaining to arteries and veins.  However, 
the objective medical evidence that the veteran has pain and 
swelling in the area does not meet or approximate the 
severity contemplated for a 20 percent evaluation by analogy 
to varicose veins or post-phlebitic syndrome.  See 38 C.F.R. 
§ 4.104, DCs 7120, 7121.  

The Board finds no other rating code that would, by analogy, 
warrant an evaluation in excess of 10 percent for the 
veteran's left popliteal graft residuals.  The evidence is 
not in equipoise to warrant a compensable evaluation under 
DCs 7804 or 7199, and the provision of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt is not applicable.  Thus, the 
record affords no basis for an increased rating.  

4.	Increased evaluation for left knee disability

Historically, by a rating decision issued in February 1970, 
the veteran was awarded service connection for residuals, 
trauma, left knee, with torn medial ligament.  A 10 percent 
evaluation was assigned under DC 5257, effective in July 
1969.  By a Board decision issued in October 1983, that 
evaluation was increased to 20 percent.  That 20 percent 
evaluation was in effect at the time the veteran submitted 
the January 1997 informal claim for an increased evaluation 
that underlies the appeal before the Board.

When examined by VA in April 1997, the veteran reported that 
he had lost 10 days of work time in 1997 due to left knee 
pain.  The veteran complained of intermittent pain with a 
severity of 7/10.  He had episodes of stiffness 5 to 6 times 
a day, increased pain with damp weather and motion.  He 
reported constant swelling of the left knee, occasional 
popping, and buckling with falls.  He reported being able to 
stand, without pain, only three minutes.  He had an antalgic 
gait favoring the left leg.  Toe and heel walking were 
normal, but he was unable to hop on the left leg.  There was 
crepitus of the left knee with objective tenderness.  There 
was also visible swelling of the left knee and a varus 
deformity of 10 degrees.  The active range of motion was from 
zero degrees of extension to 50 degrees of flexion.  There 
was objective evidence of pain on motion and muscle atrophy.  
The examiner stated that the left knee exhibited weakened 
movement, excessive fatigue, and incoordination.  The 
examiner concluded that the appropriate diagnosis was 
traumatic arthritis with genu varus deformity of the left 
knee.

Based on the report of the April 1997 VA examination, the RO 
increased the veteran's left knee evaluation to 30 percent, 
from the date of the veteran's January 1997 informal claim 
for an increased evaluation.

On VA outpatient reports from July 1997, the veteran 
complained of increased left knee pain.  One examiner 
described left knee range of motion from zero degrees of 
extension to 80 degrees of flexion; another stated that the 
veteran had active range of motion from 5 degrees to 40 
degrees and passive motion from 5 degrees to 50 degrees.  The 
veteran complained of pain with weight bearing.  Additional 
medications were prescribed.

Clinical records dated in February 1998 reflect that there 
was "mild" effusion of the left knee.  Range of motion was 
from 5 degrees of extension to 50 degrees of flexion.  There 
was slight laxity.  Clinical records dated in April 1998 show 
that the veteran complained of increased back pain, but are 
devoid of reference to his left knee disability.

On a VA examination on May 3, 1999, the veteran reported 
burning, stabbing pain in the knee, even at rest.  He had 
episodes of subluxation when walking on uneven surfaces or if 
someone bumped into him, sometimes resulting in a fall if he 
was unable to grab onto something.  He essentially reported 
that subluxation occurred daily on average.  He was able to 
walk two blocks on a flat surface, but unable to climb more 
than 6 stairs.  He used a cane when walking long distances or 
at work.  He was working full-time at a job which required 
some sitting and some walking, but no climbing or lifting.  
The veteran had an antalgic gait.  Flexion was to 35 degrees.  
Radiologic examination disclosed deterioration of the left 
knee joint, almost complete obliteration of the medial joint 
space, irregularity of the proximal lateral tibial plateau, 
and narrowing of the subpatellar joint space.

Based on the report of the May 3, 1999 VA examination, the RO 
granted a 60 evaluation for the veteran's left knee 
disability, beginning on the date of examination.  The 
veteran contends that the 60 percent evaluation should be 
effective prior to assigned effective date of May 3, 1999.  
At an October 1999 RO hearing, he testified that his left 
knee symptoms had changed little between 1997 and 1999, and 
that he had been subject to the same limitations, such as 
being able to climb only 6 stairs, walking only two blocks, 
and increased soreness when the joint would "pop out."  He 
testified that he had been advised that he would need a total 
knee joint replacement when he got older.  At his June 2000 
Travel Board hearing, the veteran testified that he usually 
could walk, using a cane for assistance, but at times, with 
flare-ups of his arthritis, he was unable even to walk.  He 
again testified that he had been told that a total knee 
replacement would be needed.

When examined in August 2003 by VA, the veteran reported that 
he was off work due to his left knee disability in February 
and March 2003.  He reported weakness, stiffness, swelling, 
warmth, redness, and instability with falls.  During flare-
ups, he would rest and did not move the knee.  He used a cane 
with walking at all times.  He reported difficulty performing 
the walking needed to do his job.  He worked for a school 
system with computers.  He reported that he had to sit and 
rest frequently when walking in the community.  The examiner 
reviewed the claim folder and noted that the veteran had 
injured his left knee playing football in service.  

On current examination, there was a 15-degree varus deformity 
of the left knee.  The knee was held at 20 degrees of 
flexion, but the veteran was able to extend it to -15 
degrees.  Flexion was limited to 30 degrees without further 
active or passive motion.  Range of motion was maintained 
with repetition.  There was no mediolateral instability.  The 
veteran stood with his weight on the right lower extremity.  
He placed minimal weight on the left lower extremity, and put 
his weight on the toes, not on the heel.  His gait was slow 
and antalgic.  The examiner concluded that pain impaired 
weight-bearing on the left lower extremity and limited the 
veteran to sedentary work, limiting lifting to 10 pounds, and 
limited stair-climbing, among other activity.

A.  Evaluation in excess of 30 percent prior to May 3, 1999

From January 4, 1997, when the veteran submitted the informal 
claim underlying this appeal, to May 3, 1999, his left knee 
disability was evaluated as 30 percent disabling under DC 
5257.  In the June 1997 rating decision, the RO stated that 
the 30 percent evaluation was warranted because the veteran 
had marked knee disability with painful and limited motion.

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating will be 
assigned for impairment of the knee manifested by recurrent 
subluxation or lateral instability in moderate cases, and a 
30 percent evaluation is provided for severe disability.  The 
RO, in its discussion, noted that the veteran's left knee 
disability was marked, rather than severe, but that a 30 
percent evaluation was warranted when consideration of pain 
and painful motion was included.  Where evaluation is based 
on limitation of motion alone, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Board further notes that DC 5257 does not provide for 
compensation solely based upon limitation of motion, but, 
rather, encompasses the residuals of injury, including 
factors such as pain and instability.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  Because the veteran has been assigned the 
maximum schedular rating available under DC 5257, and because 
DC 5257 is not based solely on limitation of motion, but also 
encompasses factors of pain and functional loss, further 
evaluation of additional functional loss under 38 C.F.R. 
§§ 4.40 and 4.45 is not for consideration.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  For these reasons, 
consideration of whether the veteran is entitled to an 
evaluation in excess of 30 percent prior to May 3, 1999 under 
DC 5257 based on consideration of 38 C.F.R. §§ 4.40 and 4.45, 
or the CAVC's decision in DeLuca, is not required.  

The Board has considered whether a separate, additional 
evaluation, is available under any other DC.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  A veteran who is 
evaluated for knee disability under DC 5257 and who has 
arthritis of the knee may be rated separately under DC 5003 
for the arthritis, since DC 5257 does not expressly encompass 
arthritis.  VAOPGCPREC 23-97.  The veteran in this case does 
have arthritis on radiologic examination, and he is entitled 
to a separate evaluation for that arthritis in addition to 
the thirty percent evaluation under DC 5257.

DC 5003 provides that if limitation of motion of a joint due 
to arthritis is noncompensable under the appropriate DC, a 
minimum rating of 10 percent will be assigned, if there is 
arthritis confirmed on radiologic examination.  DC 5003 
further provides that, if there is a compensable limitation 
of motion, the veteran should be evaluated based on the 
limitation of motion due to arthritis.  The diagnostic codes, 
which address the evaluation of limitation of motion due to 
arthritis of a knee, are DC 5260 and DC 5261.  

Under DC 5260, which provides for evaluation of knee 
disability due to limitation of flexion, limitation of 
flexion to 45 degrees warrants a 10 percent rating.  38 
C.F.R. § 4.71a.  The veteran's retained flexion was to 50 
degrees or more, on both active and passive motion in April 
1997, to 40 degrees on active motion in July 1997, and to 50 
degrees in February 1998.  Resolving doubt as to a July 1997 
range of motion described as 0 degrees to 80 degrees in the 
veteran's favor, and disregarding that measurement for 
purposes of disability evaluation, the veteran's average 
retained flexion was slightly more than 45 degrees.  

Limitation of flexion to 45 degrees warrants a 10 percent 
evaluation.  The veteran's range of flexion approximates the 
criteria for a compensable evaluation for limitation of 
flexion due to arthritis under DC 5260, and the evidence 
establishes that the veteran has severe arthritis.  
Therefore, a separate, 10 percent evaluation under 5260 is 
warranted, in addition to the 30 percent evaluation currently 
assigned under DC 5257, since DC 5257 does not encompass 
disability due to arthritis.  VAOPGCPREC 9-98; VAOPGCPREC 23-
97.

Under DC 5261, limitation of extension to 10 degrees warrants 
a 10 percent rating.  The evidence establishes that the 
veteran's limitation of extension prior to May 1999 does not 
meet or approximate 10 degrees.  In particular, the Board 
notes that the veteran's best extension (least limited) 
during this time period was to zero degrees or normal 
extension on examinations in April 1997 and in July 1997.  
The most restricted or limited extension was to 5 degrees, on 
examinations in July 1997 and in February 1998.  The 
veteran's average extension, a limitation of less than 4 
degrees, does not warrant a separate compensable evaluation, 
as he does not meet or approximate a limitation of 10 degrees 
as required for a compensable (10 percent) evaluation.  

The Board notes the argument raised by the veteran's 
representative that the veteran's limitation of extension 
warrants a compensable evaluation when limitation of motion 
is considered together with pain.  However, the pain that the 
veteran reported with weight bearing, and the pain due to 
swelling, weakness, buckling, or falling, has already been 
considered in the 30 percent evaluation assigned under DC 
5257.  The veteran reported pain with all motion, but did not 
report that he had additional pain with extension or more 
pain with extension than with flexion or weight bearing.  No 
examiner who saw the veteran during the pendency of this 
claim prior to May 3, 1999 attributed any specific portion of 
the veteran's pain to movement involving extension.  Where 
pain has been considered under DC 5257, and there is no 
medical evidence which differentiates pain on extension from 
pain already considered under DC 5257, the Board finds, as a 
matter of fact, that the record does not support a 
determination that the veteran has pain on extension which 
has not been considered under DC 5257 of such degree as to 
raise the veteran's noncompensable limitation of motion to a 
compensable level.  

In other words, even though the evidence that the veteran has 
pain on motion would, under 38 C.F.R. §§ 4.40 and 4.45, 
support a compensable evaluation for limitation of extension 
if that were the veteran's only service-connected knee 
disability, the preponderance of the evidence is against a 
finding that the veteran has a compensable limitation of 
extension unless the Board considers pain which already been 
considered in assigning the 30 percent evaluation under DCs 
5257.  See DeLuca, supra; cf. 38 C.F.R. § 4.14.  Evaluation 
of the same manifestation of service-connected disability 
under different diagnoses or diagnostic codes is to be 
avoided, and may not serve as a basis in this case for a 
separate, compensable evaluation for limitation of extension.

The evidence does not support an evaluation in excess of 10 
percent under DC 5260, nor does the evidence establish that 
an evaluation in excess of the combined 30 percent (under DC 
5257) and 10 percent (under 5260) evaluation for knee 
disability is available under any other DC is warranted on an 
extraschedular basis.  In particular, the Board agrees with 
the RO's determination that there is no evidence that the 
veteran met any criterion for an extraschedular evaluation in 
excess of 40 percent for left knee disability prior to May 3, 
1999.  

The veteran reported that he lost some time from work, but he 
has not contended that he lost more time from work than would 
be expected as compared with other veterans with a similar 
(40 percent) evaluation, nor did he supply evidence from his 
employer reflecting, for example, that he lost more than 40 
percent of his scheduled work hours.  The veteran was not 
hospitalized for treatment of his knee during this period, or 
shown to have been unable to perform activities of daily 
living or care for himself as a result of his left knee 
disability.  The evidence that the veteran continued to work 
full-time tends to demonstrate that the left knee disability 
did not present an exceptional picture of interference with 
the veteran's employment.  The evidence supports the RO's 
determination that referral was not warranted for 
consideration of an extraschedular evaluation in excess of 
the 30 percent assigned under DC 5257 and the 10 percent 
assigned under DC 5260.  38 C.F.R. § 3.321(b).  

The evidence is not in equipoise to warrant a higher 
evaluation prior to May 3, 1999 than the 30 percent 
evaluation assigned under DC 5257 and the 10 percent 
evaluation assigned under DC 5260, and the provision of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt is not 
applicable to warrant a more favorable determination.  The 
claim for an evaluation in excess of 30 percent under DC 5257 
and 10 percent under DC 5260 prior to May 3, 1999 is denied.

B.  Evaluation in excess of 60 percent from May 3, 1999

Upon consideration of the May 3, 1999, VA examination, the RO 
assigned a 60 percent evaluation, beginning with the date of 
that examination, under DC 5055.  The code provides the 
criteria for total knee replacement--with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a maximum schedular rating of 60 percent 
is applicable for postoperative residuals of a total knee 
replacement beyond the one-year implantation period.  38 
C.F.R. Part 4, DC 5055 (2003).  In this case, the RO 
determined that the veteran's antalgic gait, chronic pain, 
and severity of degenerative joint disease warranted a 60 
percent evaluation by analogy to DC 5055, even though the 
veteran had not yet undergone the advised total knee 
replacement.

The veteran's representative contends that the veteran should 
be entitled to an evaluation in excess of 60 percent based on 
consideration of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  However, as previously discussed, when a diagnostic 
code that is not based solely on limitation of motion is 
applied, and where the criteria of such diagnostic code 
encompass pain as a manifestation of disability, separate 
consideration of and discussion of pain is not required.  See 
Johnston, supra; 38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  In this case, the criteria for a 60 
percent evaluation under DC 5055 facially require severely 
painful motion or weakness, and thus encompass pain.  

Further, assignment of an evaluation in excess of 60 percent 
based on pain would lead to evaluation for left knee 
disability in excess of the evaluation under DC 5162 for 
amputation of the leg above the knee at the middle or lower 
third of the thigh.  Although the veteran has severe knee 
disability, the Board finds that the evidence does not 
support a determination that his disability, for example, is 
more disabling than amputation at the middle or lower thigh 
level.  The veteran has declined surgical implantation of a 
knee prosthesis.  

An evaluation in excess of 60 percent is warranted under DC 
5055 during the year immediately following the replacement of 
a knee prosthesis.  Although the veteran's report that he has 
periods of exacerbation during which he cannot use his knee, 
these periods are intermittent, and the Board finds that the 
veteran's current symptoms are not comparable or 
appropriately rated by analogy to post-surgical 
convalescence.  

The veteran's representative also urges that assignment of a 
60 percent evaluation by analogy ignores the fact that the 
veteran has both arthritis and instability.  The veteran's 
representative contends that VA cannot assign a diagnostic 
code that apparently reflects that the veteran's arthritis 
"simply vanish[ed] of its own accord."  In fact, the 60 
percent evaluation by analogy under DC 5055 includes both the 
veteran's pain and limitation of motion due to arthritis and 
weakness, instability, and pain due to instability under DC 
5257.  From May 3, 1999, the veteran meets the criteria for a 
30 percent evaluation under DC 5257, a 20 evaluation for 
limitation of flexion under DC 5260, and a 20 percent 
evaluation for limitation of extension under DC 5261.  
However, when the separate evaluations of 30 percent, 20 
percent, and 20 percent under those three diagnostic codes 
are combined under 38 C.F.R. § 4.25, those evaluations 
combine to 55 percent (30 percent + 20 percent= 44 percent, + 
20=55 percent) and do not afford a rating in excess of the 60 
percent evaluation assigned by analogy under DC 5055.  

To the contrary, use of DC 5055 is more favorable to the 
veteran when the veteran's 60 percent evaluation under DC 
5055 is combined with his 10 percent evaluation for popliteal 
artery graft disability, for a total combined disability 
evaluation of 70 percent.  In contrast, the combined 
disability evaluation based on a 30 percent disability 
evaluation under DC 5257, and a 20 percent evaluation under 
DC 5260 for arthritis with compensable limitation of flexion, 
and a 20 percent evaluation under DC 5261 for arthritis with 
compensable limitation of extension, and the 10 percent 
evaluation for the popliteal artery graft, would result in a 
combined 60 percent evaluation.  38 C.F.R. § 4.25.  In short, 
the RO's determination to rate the veteran by analogy under 
DC 5055 was favorable, rather than unfavorable, to him.  
Moreover, as noted in the Introduction section of this 
decision, evaluation under DC 5055 does not preclude the 
veteran from establishing loss of use of the left foot or 
entitlement to special monthly compensation.  

There is no other diagnostic code which provides a rating in 
excess of 60 percent for knee disability, although 
evaluations in excess of 60 percent are available with 
amputation above the knee.  38 C.F.R. § 4.71a, DCs 5160, 
5161.  The evidence does not support a finding that the 
veteran's left knee disability is equivalent to above-the-
knee amputation at the upper third of the thigh (80 percent), 
for example.  Despite the painful gait and frequent rest 
stops, the veteran is able to walk with the use of a cane.  
He is not confined to wheelchair and is not reported to 
require an assistive device more cumbersome than a cane.  

The veteran's representative contends that the veteran's left 
knee pain and disability warrant an extraschedular evaluation 
in excess of 60 percent.  However, the evidence reflects that 
the veteran continued to work full-time.  This evidence 
clearly establishes that, despite the severity of the 
veteran's left knee pain and limitation of motion, it has not 
resulted in exceptional interference with employment, 
required frequent hospitalization, or required such near-
continuous treatment as to present an unusual disability 
picture of greater industrial impairment than would otherwise 
be expected with a 60 percent disability rating.  38 C.F.R. § 
3.321(b).
 
In particular, the veteran contends that lost time from work, 
decrease in worked hours, missed time from work in February 
2003 and March 2003, and the need to change from a job 
requiring more walking to a sedentary job support the 
assignment of an extraschedular rating.  The veteran's 
representative contends that the veteran's employment had 
been "marginalized," and that discussion of the veteran's 
continued employment is "a red herring" intended to confuse 
discussion of entitlement to an extraschedular evaluation.  
The Board notes in this regard that nonmedical, income 
evidence is relevant to a determination of entitlement to an 
extraschedular evaluation.  See, e.g., 38 C.F.R. § 4.16; 
Faust v. West, 13 Vet. App. 342 (2000).

The veteran has not submitted any evidence, however, to 
support the contention that his employment has been 
marginalized.  He has not submitted any financial information 
reflecting a drop in income following his job shift or 
evidence to establish that his current income is marginal, 
that is, below the poverty threshold for his household size.  
Nor has the veteran submitted objective evidence reflecting 
time lost from work due to the knee disability.  The absence 
of evidence to confirm a drop in income due to the knee 
disability, income demonstrating marginal employment, or 
employer verification of exceptional interference with 
employment beyond what would be expected for a veteran in 
receipt of a 60 percent disability rating, and the fact that 
the veteran remains employed at least 30 hours per week, and 
not shown to be below the poverty threshold, are persuasive 
factors when taken in the aggregate against an extraschedular 
evaluation or referral for consideration of an extraschedular 
evaluation.  Faust, 13 Vet. App. at 355 (occupation that 
provides annual income that exceeds the poverty threshold for 
one person, irrespective of the number of hours or days the 
veteran actually works, constitutes, as a matter of law, a 
substantially gainful occupation).  

Essentially, the Board agrees with the RO's determination 
that an extraschedular evaluation is not warranted.  
Importantly, the record shows that the veteran was informed 
of the criteria for an extraschedular evaluation.  He was 
specifically advised, in the October 2003 SSOC, that the RO 
could not find that his employment was marginal.  The RO 
informed the veteran that "[s]uch a determination would 
require, at the very least, a report of your actual 
earnings."  The veteran did not respond to the request.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In this case, after the veteran contended that further 
development was required in order to afford him an 
opportunity to provide evidence of the economic impact of the 
left knee disability, the veteran was afforded that 
opportunity.  But such evidence has not been submitted or 
identified.  Under the circumstances, the Board finds no 
basis on which to award an extraschedular evaluation or to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) concerning assignment of 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The evidence 
is not in equipoise to warrant an evaluation in excess of 60 
percent for left knee disability, and the provision of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt does not apply 
to this determination.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
neuropathy of the left saphenous nerve is denied.

Entitlement to a compensable, 10 percent evaluation for a 
scar, left knee, is granted, subject to laws and regulations 
governing monetary awards.

Entitlement to an increased (compensable) evaluation for a 
scar of the left groin is denied.

Entitlement to evaluation in excess of 10 percent for an 
arterial graft of the left popliteal area is denied.

A 10 percent evaluation for loss of flexion, in addition to 
the current 30 percent evaluation for other residuals of 
trauma to the left knee, is granted, from January 24, 1997 to 
May 3, 1999, subject to laws and regulations governing 
monetary awards.

An evaluation in excess of 60 percent for residuals of trauma 
to the left knee from May 3, 1999 is denied.


	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



